DETAILED ACTION
Claims 1-8, 10 and 13-15 were rejected in Office Action mailed on 04/13/2022.
Applicant filed a response, amended claims 1, 2 and 6-8, cancelled claims 3-5, 9 and 16-20, withdrawn claims 11-12, and added claims 21-29 on 07/11/2022.
Claims 1-2, 6-8, 10-15 and 21-29 are pending, and claims 11-12 are withdrawn.
Claims 1-2, 6-8, 10, 13-15 and 21-29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 22, 24 and 29 are objected to because of the following informalities:  
Claim 2, line 11, it is suggested to amend “Co or Ni” to “Co and Ni”.
Claim 22 and claim 24, each recites a phrase “one or more active components”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the one or more active metal components”.
Claim 29, line 2, it is suggested to amend “coating” to “the coating”.

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 10, 13-15 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites a phrase “0.05 w% water”. However, it is unclear what the phrase means, i.e., 0.05% water by weight of the hydroscopic catalyst, 0.05% water by weight of the oxidized active metal components, etc. The examiner interprets the phrase refers to 0.05% water by weight of the hydroscopic catalyst. Interpretation is speculative. Clarification is requested.
If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.

Regarding dependent claims 6-8, 10, 13-15 and 21-22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2, line 18, recites a phrase “0.05 w% water” and is rejected for the same rational as set forth above for claim 1. 

Regarding dependent claims 23-29, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (Applicant’s admitted prior art) in view of Beeckman et al., Predicting catalyst extrudate breakage based on the modulus of rupture, Journal of visualized experiments, 2018 (Beeckman), and further in view of Gounder, Processing of Heavy Crude Oils, IntechOpen, 2019 (Gounder), and further in view of Brink et al., EP 2000 206 A1 (Brink), and further taken in view of evidence by Bekker et al., Performance mapping toward optimal addition levels and processing conditions for different types of hydrocarbon waxes typically used as external lubricants in Sn-stabilized PVC pipe formulation, ACS Omega, 2022 (Bekker).
Regarding claim 1, Applicant’s admitted prior art discloses in Fig. 1, a schematic diagram of steps for conventional manufacture of catalyst product which is hygroscopic (Applicant’s admitted prior art, specification, [24]; Drawing, Fig. 1); wherein Fig. 1 shows typical catalyst manufacturing steps, for example for manufacturing hydroprocessing catalysts; hydroprocessing catalysts refer to those used for hydrodesulfurization, hydrodenitrogenation, hydrocracking, hydrodewaxing, hydrogenation, and/or hydrodemetalization (Applicant’s admitted prior art, specification, [05]);
wherein the support material components are provided at steps 102, 104, at step 102 a binder material (comprising Al2O3, SiO2, SiO2-Al2O3 according to Fig. 1) is provided, and at step 104, an active catalyst support material such as zeolite is provided; the support material components are mixed and kneaded (reading upon mixing active catalyst support material and binder material to form a catalyst support blend) (Applicant’s admitted prior art, specification, [06]);
at step 108, non-spherical shapes are obtained by mixing raw materials to form an extrudable dough which is extruded through a die with perforations (Applicant’s admitted prior art, specification, [08]);
at step 110, the support particles are thermally treated and calcined (Applicant’s admitted prior art, specification, [09]);
at step 112, active metals are added to the calcined support material, generally referred to as impregnation. Several methods may be used to add the active metals to the base: (a) immersion (dipping), (b) incipient wetness, and (c) evaporative (Applicant’s admitted prior art, specification, [10]);
the metal-loaded support is then dried and calcined (i.e., necessarily to remove volatile and contaminant materials), step 114; metal oxides are formed in the process; the calcination step is also referred to as oxidation; the final catalyst product after calcination, at step 116, are bagged and shipped-out to the final destinations; some catalysts, particularly those containing zeolites, are hygroscopic and therefore adsorb water after the calcination (Applicant’s admitted prior art, specification [10]-[11]).

Applicant’s admitted prior art discloses calcining 114 the impregnated catalyst particles to remove volatiles and other contaminants; after calcining, the catalyst particles are free of or substantially free water (for example less than about 0.05 or 0.005 W%) (Applicant’s admitted prior art, specification, [26]).

However, applicant’s admitted prior art does not disclose (a) to produce catalyst support particles having an average cross-sectional dimension of between about 0.01-3.0 mm; and (b) the one or more active metal components are selected from the group consisting of Mo, W and Ni; and (c) coating the hygroscopic catalyst particles with a coating material to produce nonabsorptive catalyst particles, wherein the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins.

With respect to difference (a), Beeckman teaches the mechanical strength of extruded catalysts (Beeckman, Abstract). Beeckman specifically teaches typical catalyst sizes range from 1 mm to about 5 mm in diameter and come in a variety of shapes and the diameter and the cross section of extruded catalysts are often very well controlled (Beeckman, Introduction, 1st paragraph).
Beeckman is analogous art as Beeckman is drawn to extruded catalysts
In light of the disclosure of Beeckman, it therefore would have been obvious to a person of ordinary skill in the art to produce an average cross-sectional dimension of 1 mm to about 5 mm for the extruded catalyst support particles of applicant’s admitted prior art, and thereby arrive at the claimed limitation. 

With respect to the difference (b), Gounder teaches hydrocracking catalyst (Gounder, page 213, Section 2.1). Gounder specifically teaches Mo, Ni, and W transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
As Gounder expressly teaches, Mo, Ni, and W transition metals are the common established transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
Gounder is analogous art as Gounder is drawn to hydrocracking catalyst.
In light of the motivation of using Mo, Ni, and W transition metals used as the active ingredient in catalyst, as taught by Gounder, it therefore would have been obvious to a person of ordinary skill in the art to choose Mo, Ni, or W transition metals as the active metal in applicant admitted prior art in view of Beeckman, in order to use active ingredients that are established for hydrocracking of residue, and thereby arrive at the claimed limitation. 
	

With respect to difference (c), Brink teaches a method of protecting, reinforcing, or strengthening a catalyst or catalyst precursor (Brink, [0001]). Brink specifically teaches before use of the catalyst or catalyst precursor, adding one or more waxes to the so-formed catalyst or catalyst precursor (Brink, [0016]); and the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying, dipping, coating, impregnating and soaking; preferably dipping (Brink, [0030]); and one preferred wax comprises a C20+ paraffin (Brink, [0022]); and a wax was a Fischer Tropsch synthetic wax, a Fischer Tropsch paraffinic fraction starting at about C23 and having at least 10% of its product heavier than C100 (i.e., a paraffinic wax of a mixture ranging from C23 to C100+) (Brink, [0062]).
According to Bekker, Fischer Tropsch wax is composed of mixture of composition with a range of C numbers (e.g., C25-C90 for FT2) (Bekker, page 22201, Table 3). 
As Brink expressly teaches, this is a method of strengthening a carrier or a catalyst or catalyst precursor having a particle size of at least 1mm by adding one or more waxes to the particles; one preferred method involves a wax coating on an outer layer of the particle; this method can facilitate handling, transport and installation of the particles (Brink, Abstract).
Brink is analogous art as Brink is drawn to catalyst and catalyst precursor.
In light of the motivation of applying a wax coating, e.g., a Fischer Tropsch paraffinic fraction (a Fischer Tropsch wax) starting at about C23 and having at least 10% of its product heavier than C100 (i.e., a paraffinic wax of a mixture ranging from C23 to C100+, which reads upon the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins), on an outer layer of a catalyst as taught by Brink, it therefore would have been obvious to a person of ordinary skill in the art to apply a wax coating on the catalyst (i.e., hygroscopic catalyst particles) from step 116 of applicant’s admitted prior art in view of Beeckman and Gounder, in order to strength the particle and facilitate handling, transport and installation of the particles, and thereby arrive at the claimed invention. 

Furthermore, while applicant’s admitted prior art in view of Beeckman, Gounder and Brink does not explicitly teach that after wax coating, the particles are nonabsorptive, however, given that applicant’s admitted prior art in view of Beeckman, Gounder and Brink teaches coating catalyst particle with identical or substantially identical coating material, e.g., a Fischer Tropsch wax, it is clear that the catalyst particles of admitted prior art in view of Beeckman, Gounder and Brink would necessarily and inherently be nonabsorptive.

Furthermore, the recitation in the claims that the catalysts are for use in hydrodesulfurization, hydrodenitrogenation, hydrocracking, hydrodewaxing, hydrogenation, and/or hydrodemetalization of petroleum and petroleum fractions is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that applicant’s admitted prior art in view of Beeckman, Gounder and Brink discloses the catalysts as presently claimed, it is clear that the catalysts of applicant’s admitted prior art in view of Beeckman, Gounder and Brink would be capable of performing the intended use, i.e. hydrodesulfurization, hydrodenitrogenation, hydrocracking, hydrodewaxing, hydrogenation, and/or hydrodemetalization of petroleum and petroleum fractions, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Regarding claim 10, as applied to claim 1, Brink further teaches the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying (i.e., which necessarily would be conducted in either a batch or continuous process) (Brink, [0030]).

Regarding claim 14, as applied to claim 1, Brink further discloses the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying, dipping, coating, impregnating and soaking (Brink, [0030]), without explicitly disclosing a pressure range for the addition of wax. However, Brink further discloses the mulling process is conveniently carried at ambient pressure (i.e., about 1 bar) (Brink, [0052]). Therefore, it would have been obvious for a person of ordinary skill in the art to add the wax to the catalyst particles of Applicant’s admitted prior art in view of Beeckman, Gounder and Brink at ambient pressure (i.e., about 1 bar) for convenient purposes, and thereby arrive at the claimed invention. 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder and Brink as applied to claim 1 above, and further in view of Duncan et al., US 8,586,496 B2 (Duncan) (provided in IDS received on 03/19/2021).
Regarding claim 6, as applied to claim 1, Applicant’s admitted prior art in view of Beeckman, Gounder and Binker does not explicitly teach wherein the coating material is a n-paraffin wax (a linear paraffin wax),
With respect to the difference, Duncan teaches a molecular sieve-containing catalyst, and the catalyst particles are coated with a paraffin (Duncan, Abstract). Duncan specifically teaches the term "paraffin" includes linear (i.e., n-paraffin) and branched saturated alkane hydrocarbons with the general formula CnH2n+2 (Duncan, column 4, 2nd paragraph).
Duncan is analogous art as Duncan is drawn to a molecular sieve-containing catalyst, and the catalyst particles are coated with a paraffin.
In light of the disclosure of Duncan of the equivalence and interchangeability of using paraffin that is either linear or branched, with linear paraffin as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use the paraffin wax that is linear (i.e., n-paraffin wax) as the coating material in Applicant’s admitted prior art in view of Beeckman, Gounder and Binker, and thereby arrive claimed invention.

Regarding claim 15, as applied to claim 1, Applicant’s admitted prior art in view of Beeckman, Gounder and Binker does not explicitly disclose wherein the catalyst is cooled to room temperature before it is coated.
With respect to the difference, Duncan teaches a molecular sieve-containing catalyst, and  the catalyst particles are coated with a paraffin (Duncan, Abstract). Duncan specifically teaches after calcination, the catalyst particles are allowed to cool to room temperature and are then coated with a paraffin (Duncan, column 6, 4th paragraph).
In light of the disclosure of the catalyst particles are allowed to cool to room temperature and are then coated with a paraffin as taught by Duncan, it therefore would have been obvious for a person of ordinary skill in the art to also allow the catalyst particles of step 116 of Applicant’s admitted prior art in view of Beeckman, Gounder and Binker to cool to room temperature and then coat the catalyst particles with paraffin wax, in order to meet a variety of process requirements, with reasonable expectation of success, and thereby arrive at the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder and Brink as applied to claim 1 above, and further in view of Yurij et al., RU 2726180 C1 (Yurij).
The examiner has provided a machine translation of Yurij et al., RU 2726180 C1. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 7-8, as applied to claim 1, Applicant’s admitted prior art in view of Beeckman, Gounder and Brink does not explicitly disclose wherein coating material is dissolved in a paraffinic solvent with a carbon number in the range of 5-7 or wherein the solvent is pentane, hexane, or naphtha boiling in the range of 36-100 °C.
With respect to the difference, Yuriji teaches producing a protective coating based on wax or paraffin by aerosol spraying (Yuriji, Abstract). Yuriji specifically teaches a method of producing a protective coating, with different hydrophilicity based on wax or paraffin by aerosol spraying from solution in hexane (Yuriji, Abstract).
As Yuriji expressly teaches, these solvents (e.g., hexane) have a sufficiently low viscosity of solutions with wax / paraffin, even at a sufficiently high concentration of wax / paraffin, which is important for aerosol spraying application, which has limitations on the viscosity of the solutions used (Yuriji, page 6, 2nd paragraph); and hexane has lower toxicity (Yuriji, page 5, 3rd paragraph)
Yuriji is analogous art as Yuriji is drawn to producing a protective coating based on wax or paraffin by spraying.
In light of the motivation of preparing a solution of wax/paraffin in a solution, e.g., hexane, as taught by Yuriji, it therefore would have been obvious to a person of ordinary skill in the art to dissolve the Fischer Tropsch wax of Applicant’s admitted prior art in view of Beeckman, Gounder and Brink in hexane, in order to have a sufficiently low viscosity for spraying application, and thereby arrive at the claimed invention. 
	
Furthermore, given Applicant’s admitted prior art in view of Beeckman, Gounder, Binker and Yuriji teaches the same solvent, hexane, as the presently claimed, it therefore would necessarily and inherently meet the claimed limitation of boiling in the range of 36-100 °C.

Claim 13 is rejected as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder and Brink as applied to claim 1 above, and further in view of evidence from applicant’s disclosure.
Regarding claim 13, as applied to claim 1, Brink teaches a Fischer Tropsch paraffinic fraction (a Fischer Tropsch wax) starting at about C23 and having at least 10% of its product heavier than C100 (Brink, [0062]); preferably all of the waxes are liquid at a temperature of more than 40°C, especially more than 60°C (Brink, [0026]); and preferably the or each wax of is added in liquid form at a temperature of < 250°C, preferably around 200°C (Brink, [0036]) (reading upon coating occurs at a temperature that is greater than the melting point of the coating material).
According to Fig. 5 of specification, paraffinic wax with carbon numbers of 20 or higher has boiling point above 300°C. Therefore, the preferred around 200°C of Brink would necessarily and inherently be less than the boiling point of the waxes. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder and Brink as applied to claim 1 above, and further in view of Yan, Zeolite-based catalysts for hydrocracking, Ind. Eng. Chem. Process Des. Dev., 1983, 22, 154-160 (Yan).
Regarding claim 21, as applied to claim 1, Applicant’s admitted prior art in view of Beeckman, Gounder and Brink teaches at step 102 a binder material (comprising Al2O3, SiO2, SiO2-Al2O3 according to Fig. 1) is provided, and at step 104, an active catalyst support material such as zeolite is provided (Applicant’s admitted prior art, specification, [06]).
However, admitted prior art in view of Beeckman, Gounder and Brink does not explicitly disclose wherein the zeolite is selected from the group consisting of mordenite, ZSM-5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM 35, zeolites of type beta and zeolites of type Y.
With respect to the difference, Yan teaches hydrocracking catalysts (Yan, page 154, right column, 3rd paragraph). Yan specifically teaches hydrocracking catalysts are dual functional; they consist of hydrogenation metals and the cracking component is an acidic carrier, such as ammonium Y zeolite (i.e., zeolite of type Y) (Yan, page 154, right column, 3rd paragraph).
As Yan expressly teaches, ammonium Y zeolite has been successfully employed; the catalyst is active and with greater ability to tolerate ammonia (Yan, page 154, right column, 3rd paragraph).
Yan is analogous art as Yan is drawn to hydrocracking catalysts.
In light of the motivation of using ammonium Y zeolite (i.e., zeolite of type Y) as the acidic carrier in hydrocracking catalysts, as taught by Yan, it therefore would have been obvious to a person of ordinary skill in the art to choose ammonium Y zeolite (i.e., zeolite of type Y), as the support material in Applicant’s admitted prior art in view of Beeckman, Gounder and Brink, in order to obtain active hydrocracking catalyst with greater ability to tolerate ammonia, and thereby arrive at the claimed invention.
	

Regarding claim 22, as applied to claim 21, Applicant’s admitted prior art in view of Beeckman, Gounder and Brink teaches the metal-loaded support is dried and calcined, step 114, and metal oxides are formed in the process, the calcination step is also referred to as oxidation (Applicant’s admitted prior art, specification, [10]).
Admitted prior art in view of Beeckman, Gounder and Brink further teaches Mo, Ni, and W transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
Therefore, Applicant’s admitted prior art in view of Beeckman, Gounder and Brink teaches wherein one or more active components are oxides of Mo, W or Ni.

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, and further in view of Gounder, and further in view of Dufresne et al., US 6,559,092 B1 (Dufresne), and further in view of Brink.
Regarding claim 2, Applicant’s admitted prior art discloses in Fig. 1, a schematic diagram of steps for conventional manufacture of catalyst product which is hygroscopic (Applicant’s admitted prior art, specification, [24]; Drawing, Fig. 1); wherein Fig. 1 shows typical catalyst manufacturing steps, for example for manufacturing hydroprocessing catalysts; hydroprocessing catalysts refer to those used   for hydrodesulfurization, hydrodenitrogenation, hydrocracking, hydrodewaxing, hydrogenation, and/or hydrodemetalization (Applicant’s admitted prior art, specification, [05]);
wherein the support material components are provided at steps 102, 104, at step 102 a binder material (comprising Al2O3, SiO2, SiO2-Al2O3 according to Fig. 1) is provided, and at step 104, an active catalyst support material such as zeolite is provided; the support material components are mixed and kneaded (reading upon mixing active catalyst support material and binder material to form a catalyst support blend) (Applicant’s admitted prior art, specification, [06]);
at step 108, non-spherical shapes are obtained by mixing raw materials to form an extrudable dough which is extruded through a die with perforations (Applicant’s admitted prior art, specification, [08]);
at step 110, the support particles are thermally treated and calcined (Applicant’s admitted prior art, specification, [09]);
at step 112, active metals are added to the calcined support material, generally referred to as impregnation. Several methods may be used to add the active metals to the base: (a) immersion (dipping), (b) incipient wetness, and (c) evaporative (Applicant’s admitted prior art, specification, [10]);
the metal-loaded support is then dried and calcined (i.e., necessarily to remove volatile and contaminant materials), step 114; metal oxides are formed in the process; the calcination step is also referred to as oxidation; the final catalyst product after calcination, at step 116, are bagged and shipped-out to the final destinations; some catalysts, particularly those containing zeolites, are hygroscopic and therefore adsorb water after the calcination (Applicant’s admitted prior art, specification [10]-[11]).

Applicant’s admitted prior art discloses calcining 114 the impregnated catalyst particles to remove volatiles and other contaminants; after calcining, the catalyst particles are free of or substantially free water (for example less than about 0.05 or 0.005 W%) (Applicant’s admitted prior art, specification, [26]).

However, Applicant’s admitted prior art does not disclose (a) to produce catalyst support particles having an average cross-sectional dimension of between about 0.01-3.0 mm; and (b) the one or more active metal components are selected from the group consisting of Mo, W, Co and Ni; (c) presulfiding the hygroscopic catalyst particles to sulfide active metal components from oxidized form to sulfided form thereby producing presulfided hygroscopic catalyst particles having less than about 0.05 w% water or (d) coating the hygroscopic catalyst particles with a coating material to produce nonabsorptive catalyst particles, wherein the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins.

With respect to difference (a), Beeckman teaches the mechanical strength of extruded catalysts (Beeckman, Abstract). Beeckman specifically teaches typical catalyst sizes range from 1 mm to about 5 mm in diameter and come in a variety of shapes and the diameter and the cross section of extruded catalysts are often very well controlled (Beeckman, Introduction, 1st paragraph).
Beeckman is analogous art as Beeckman is drawn to extruded catalysts
In light of the disclosure of Beeckman, it therefore would have been obvious to a person of ordinary skill in the art to produce an average cross-sectional dimension of 1 mm to about 5 mm for the extruded catalyst support particles of Applicant’s admitted prior art, and thereby arrive at the claimed limitation. 

With respect to the difference (b), Gounder teaches hydrocracking catalyst (Gounder, page 213, Section 2.1). Gounder specifically teaches Mo, Ni, and W transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
As Gounder expressly teaches, Mo, Ni, and W transition metals are the common established transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
Gounder is analogous art as Gounder is drawn to hydrocracking catalyst.
In light of the motivation of using Mo, Ni, and W transition metals used as the active ingredient in catalyst, as taught by Gounder, it therefore would have been obvious to a person of ordinary skill in the art to choose Mo, Ni, or W transition metals as the active metal in applicant admitted prior art in view of Beeckman, in order to use active ingredients that are established for hydrocracking of residue, and thereby arrive at the claimed limitation. 
	
With respect to difference (c), Dufresne teaches hydrotreatment catalysts (i.e., hydroprocessing catalyst) (Dufresne, column 1, 1st paragraph). Dufresne specifically teaches sulphurisation step prior to catalysis can be carried out in different manners (Dufresne, column 1, 1st paragraph), including pre-sulphurisation of the catalyst is carried out in a particular unit which is distinct from the hydrotreatment reactor (Dufresne, column 1, 2nd paragraph).
As Dufresne expressly teaches, hydrotreatment catalysts generally comprising an amorphous or crystalline oxide support such as a zeolite on which at least one element from groups VIII and VI of the periodic table or a combination of several elements from these same groups is deposited, must first be sulphurised to endow them with catalytic performances for all hydrotreatment reactions (Dufresne, column 1, 1st paragraph).
Dufresne is analogous art as Dufresne is drawn to hydrotreatment catalysts (i.e., hydroprocessing catalyst).
In light of the motivation of pre-sulphurisation of the catalyst as taught by Dufresne, it therefore would have been obvious to a person of ordinary skill in the art to pre-sulfide the catalyst of step 116 of Admitted prior art in view of Beeckman, and Gounder, in order to endow the catalyst with catalytic performances for all hydrotreatment reactions, and thereby arrive at the claimed limitation.

Furthermore, Dufresne teaches the sulphurisation step (i.e., pre-sulphrisation step) can be carried out at atmospheric pressure in a reactor heated to between 200°C and 600°C (i.e., sulphurisation step is conducted at an elevated temperature at which no additional water uptake would occur) (Dufresne, column 2, bottom paragraph). Given that Applicant’s admitted prior art discloses calcining 114 the impregnated catalyst particles to remove volatiles and other contaminants; after calcining, the catalyst particles are free of or substantially free water (for example less than about 0.05 or 0.005 W%) (applicant’s admitted prior art, specification, [26]), it therefore would be necessarily that the presulfided catalyst of Admitted prior art in view of Beeckman, Gounder and Dufresne would be free of or substantially free water (for example less than about 0.05 or 0.005 W%).


With respect to difference (d), Brink teaches a method of protecting, reinforcing, or strengthening a catalyst or catalyst precursor (Brink, [0001]). Brink specifically teaches before use of the catalyst or catalyst precursor, adding one or more waxes to the so-formed catalyst or catalyst precursor (Brink, [0016]); and the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying, dipping, coating, impregnating and soaking; preferably dipping (Brink, [0030]); and one preferred wax comprises a C20+ paraffin (Brink, [0022]); and a wax was a Fischer Tropsch synthetic wax, a Fischer Tropsch paraffinic fraction starting at about C23 and having at least 10% of its product heavier than C100 (i.e., a paraffinic wax of a mixture ranging from C23 to C100+) (Brink, [0062]).
According to Bekker, Fischer Tropsch wax is composed of mixture of composition with a range of C numbers (e.g., C25-C90 for FT2) (Bekker, page 22201, Table 3). 
As Brink expressly teaches, this is a method of strengthening a carrier or a catalyst or catalyst precursor having a particle size of at least 1mm by adding one or more waxes to the particles; one preferred method involves a wax coating on an outer layer of the particle; this method can facilitate handling, transport and installation of the particles (Brink, Abstract).
Brink is analogous art as Brink is drawn to catalyst and catalyst precursor.
In light of the motivation of applying a wax coating, e.g., a Fischer Tropsch paraffinic fraction (a Fischer Tropsch wax) starting at about C23 and having at least 10% of its product heavier than C100 (i.e., a paraffinic wax of a mixture ranging from C23 to C100+, which reads upon the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins), on an outer layer of a catalyst as taught by Brink, it therefore would have been obvious to a person of ordinary skill in the art to apply a wax coating on the catalyst (i.e., hygroscopic catalyst particles) from step 116 of applicant’s Admitted prior art in view of Beeckman, Gounder and Dufresne, in order to strength the particle and facilitate handling, transport and installation of the particles, and thereby arrive at the claimed invention. 

Furthermore, while applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink does not explicitly teach that after wax coating, the particles are nonabsorptive, however, given that applicant’s admitted prior art in view of admitted prior art in view of Beeckman, Gounder, Dufresne and Brink teaches coating catalyst particle with identical or substantially identical coating material, e.g., a Fischer Tropsch wax, it is clear that the catalyst particles of admitted prior art in view of Beeckman, Gounder, Dufresne and Brink would necessarily and inherently be nonabsorptive.


Regarding claim 25, as applied to claim 2, Brink further teaches the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying (i.e., which necessarily would be conducted in either a batch or continuous process) (Brink, [0030]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink as applied to claim 2 above, and further in view of Yan, Zeolite-based catalysts for hydrocracking, Ind. Eng. Chem. Process Des. Dev., 1983, 22, 154-160 (Yan).
Regarding claim 23, as applied to claim 2, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink teaches at step 102 a binder material (comprising Al2O3, SiO2, SiO2-Al2O3 according to Fig. 1) is provided, and at step 104, an active catalyst support material such as zeolite is provided (Applicant’s admitted prior art, specification, [06]).
However, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink does not explicitly disclose wherein the zeolite is selected from the group consisting of mordenite, ZSM-5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM 35, zeolites of type beta and zeolites of type Y.
With respect to the difference, Yan teaches hydrocracking catalysts (Yan, page 154, right column, 3rd paragraph). Yan specifically teaches hydrocracking catalysts are dual functional; they consist of hydrogenation metals and the cracking component is an acidic carrier, such as ammonium Y zeolite (i.e., zeolite of type Y) (Yan, page 154, right column, 3rd paragraph).
As Yan expressly teaches, ammonium Y zeolite has been successfully employed; the catalyst is active and with greater ability to tolerate ammonia (Yan, page 154, right column, 3rd paragraph).
Yan is analogous art as Yan is drawn to hydrocracking catalysts.
In light of the motivation of using ammonium Y zeolite (i.e., zeolite of type Y) as the acidic carrier in hydrocracking catalysts, as taught by Yan, it therefore would have been obvious to a person of ordinary skill in the art to choose ammonium Y zeolite (i.e., zeolite of type Y), as the support material in Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink, in order to obtain active hydrocracking catalyst with greater ability to tolerate ammonia, and thereby arrive at the claimed invention.
	

Regarding claim 24, as applied to claim 23, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink further teaches the metal-loaded support is dried and calcined, step 114, and metal oxides are formed in the process, the calcination step is also referred to as oxidation (Applicant’s admitted prior art, specification, [10]).
Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink further teaches Mo, Ni, and W transition metals used as the active ingredient in catalyst for hydrocracking of heavy residue (Gounder, page 214, 2nd paragraph).
Therefore, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne, Brink and Yan teaches wherein one or more active components are oxides of Mo, W or Ni.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink as applied to claim 2 above, and further in view of Duncan.
Regarding claim 26, as applied to claim 2, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink does not explicitly teach wherein the coating material is a n-paraffin wax (a linear paraffin wax),
With respect to the difference, Duncan teaches a molecular sieve-containing catalyst, and the catalyst particles are coated with a paraffin (Duncan, Abstract). Duncan specifically teaches the term "paraffin" includes linear (i.e., n-paraffin) and branched saturated alkane hydrocarbons with the general formula CnH2n+2 (Duncan, column 4, 2nd paragraph).
Duncan is analogous art as Duncan is drawn to a molecular sieve-containing catalyst, and the catalyst particles are coated with a paraffin.
In light of the disclosure of Duncan of the equivalence and interchangeability of using paraffin that is either linear or branched, with linear paraffin as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use the paraffin wax that is linear (i.e., n-paraffin wax) as the coating material in applicant’s Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink, and thereby arrive claimed invention.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink as applied to claim 2 above, and further in view of Yurij.
Regarding claims 27-28, as applied to claim 2, Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink does not explicitly disclose wherein coating material is dissolved in a paraffinic solvent with a carbon number in the range of 5-7 or wherein the solvent is pentane, hexane, or naphtha boiling in the range of 36-100 °C.
With respect to the difference, Yuriji teaches producing a protective coating based on wax or paraffin by aerosol spraying (Yuriji, Abstract). Yuriji specifically teaches a method of producing a protective coating, with different hydrophilicity based on wax or paraffin by aerosol spraying from solution in hexane (Yuriji, Abstract).
As Yuriji expressly teaches, these solvents (e.g., hexane) have a sufficiently low viscosity of solutions with wax / paraffin, even at a sufficiently high concentration of wax / paraffin, which is important for aerosol spraying application, which has limitations on the viscosity of the solutions used (Yuriji, page 6, 2nd paragraph); and hexane has lower toxicity (Yuriji, page 5, 3rd paragraph)
Yuriji is analogous art as Yuriji is drawn to producing a protective coating based on wax or paraffin by spraying.
In light of the motivation of preparing a solution of wax/paraffin in a solution, e.g., hexane, as taught by Yuriji, it therefore would have been obvious to a person of ordinary skill in the art to dissolve the Fischer Tropsch wax of Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink in hexane, in order to have a sufficiently low viscosity for spraying application, and thereby arrive at the claimed invention. 
	
Furthermore, given Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne, Brink and Yuriji teaches the same solvent, hexane, as the presently claimed, it therefore would necessarily and inherently meet the claimed limitation of boiling in the range of 36-100 °C.

Claim 29 is rejected as being unpatentable over Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink as applied to claim 2 above, and further in view of Duncan, and further taken in view of evidence from Applicant’s disclosure.
Regarding claim 29, as applied to claim 2, Brink teaches a Fischer Tropsch paraffinic fraction (a Fischer Tropsch wax) starting at about C23 and having at least 10% of its product heavier than C100 (Brink, [0062]); preferably all of the waxes are liquid at a temperature of more than 40°C, especially more than 60°C (Brink, [0026]); and preferably the or each wax of is added in liquid form at a temperature of < 250°C, preferably around 200°C (Brink, [0036]) (reading upon coating occurs at a temperature that is greater than the melting point of the coating material).
According to Fig. 5 of specification, paraffinic wax with carbon numbers of 20 or higher has boiling point above 300°C. Therefore, the preferred around 200°C of Brink would necessarily and inherently be less than the boiling point of the waxes. 

Brink further discloses the or each wax may be added to the carrier, catalyst or catalyst precursor by spraying, dipping, coating, impregnating and soaking (Brink, [0030]), without explicitly disclosing a pressure range for the addition of wax. However, Brink further discloses the mulling process is conveniently carried at ambient pressure (i.e., about 1 bar) (Brink, [0052]). Therefore, it would have been obvious for a person of ordinary skill in the art to add the wax to the catalyst particles of admitted prior art in view of Beeckman and Brink at ambient pressure (i.e., about 1 bar) for convenient purposes, and thereby arrive at the claimed invention.

Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink does not explicitly disclose wherein the catalyst is cooled to room temperature before it is coated.
With respect to the difference, Duncan teaches a molecular sieve-containing catalyst, and  the catalyst particles are coated with a paraffin (Duncan, Abstract). Duncan specifically teaches after calcination, the catalyst particles are allowed to cool to room temperature and are then coated with a paraffin (Duncan, column 6, 4th paragraph).
In light of the disclosure of the catalyst particles are allowed to cool to room temperature and are then coated with a paraffin as taught by Duncan, it therefore would have been obvious for a person of ordinary skill in the art to also allow the catalyst particles of step 116 of Applicant’s admitted prior art in view of Beeckman, Gounder, Dufresne and Brink to cool to room temperature and then coat the catalyst particles with paraffin wax, in order to meet a variety of process requirements, with reasonable expectation of success, and thereby arrive at the claimed invention.


Response to Arguments
In response to the amended claims and replacement of drawing, the previous claim objections and drawing objections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(b) rejections as set forth above.

In response to the amended claim 1, which recites, “…having oxidized active metal components thereon having less than about 0.05 w% water...” and “…wherein the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins…” and the amended claim 2, which recites, “…presulfided hygroscopic catalyst particles having less than about 0.05 w% water…” and “…wherein the coating material comprises a mixture containing one or more heavy C31-C50 paraffins, and one or more C15-C30 paraffins…”, the previous provisional nonstatutory double patenting over Application No. 17/165393 is withdrawn from the record. 

However, it is also noted that a Terminal Disclaimer has not been received for the present application.

In response to the amended claim 1, which recites, “…incorporating one or more active metal components selected from the group consisting of Mo, W and Ni in the calcined catalyst support particles…”. It is noted that applicant’s admitted prior art in view of Beeckman and Brink would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over applicant’s admitted prior art in view of Beeckman and Brink are withdrawn from the record. However, the amendments necessitate a new set of rejections over admitted prior art in view of Beeckman, Gounder and Brink; and admitted prior art in view of Beeckman, Gounder, Dufresne and Brink as set forth above.

Applicant primarily argues:
“The Applicant contends that it would be clear to a scientist or engineer in the field of catalyst development that a person having ordinary skill in the art would not look to Brink to solve problems in the field of manufacturing hydroprocessing catalysts. Brink fails to disclose a process for manufacturing hydroprocessing catalysts as presented in at least independent claims 1 and 2, whether considered alone or in combination with the background disclosure in the present application. Brink is concerned with the manufacture of Fischer-Tropsch catalysts composed of a catalytically active component or a precursor therefor, supported on a carrier. The carrier is disclosed as "preferably compris[ing] between 70 and 100 wt% of crystalline titania. The non- titania component may be, for example, a binder. Alternatively, other refractory oxides may be used such as silica or alumina; indeed carbon may be used as the carrier." Brink, [42]. (See Declaration, 4-5)”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, as cited in MPEP 2141.01(a), 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Brink is analogous art to the present invention, given that (1) Brink is from the same field of endeavor as the claimed invention, i.e., they are both drawn to catalyst and catalyst precursor (Brink, [0001]), or (2) Brink is reasonably pertinent to the problem faced by the inventor, i.e., before use of the catalyst or catalyst precursor, adding one or more waxes to the so-formed catalyst or catalyst precursor (Brink, [0016]), in order to strength the particle and facilitate handling, transport and installation of the particles, while the present invention is to treating catalyst particles with a coating material such as paraffinic wax to improve storability (i.e., part of handling) (specification, [12]). 
Therefore, Brink is analogous to the present invention.

Secondly, Brink teaches a method of protecting, reinforcing, or strengthening a catalyst or catalyst precursor (Brink, [0001]), and Brink’s teaching is not limited to Fischer-Tropsch catalysts.


Applicant further argues:
“Furthermore, a problem addressed in the manufacturing process of the present claims concerns degradation due to water absorption. However, it is submitted that a person having ordinary skill in the art would recognize that Fischer-Tropsch catalysts as disclosed in Brink are not known to degradation due to water absorption, as is the case with hydroprocessing catalysts for hydroprocessing of petroleum and petroleum fractions as recited in the present claims.
…
Therefore, a person skilled in the art would not find a need to negate impact of moisture during the manufacture of Fischer-Tropsch catalysts, and would not look to Brink to solve the problem  of protecting hygroscopic catalyst to render them nonabsorptive as claimed in the present application. (See Declaration, 6-7).”

Remarks, p. 9-10

The Examiner respectfully traverses as follows:
The motivation to combine applicant’s admitted prior art with Brink is not to solve degradation due to water absorption. The motivation to combine applicant’s admitted prior art with Brink is to strength the particle and facilitate handling, transport and installation of the particles, as set forth in p. 11 of Office Action mailed 04/13/2022.
Given that Brink provides proper motivation to combine, therefore, it is the examiner' s position that it would be obvious to one of ordinary skill in the art to applicant’s admitted prior art with Brink, in order to strength the particle and facilitate handling, transport and installation of the particles, even if it is to solve a different problem the present invention is addressing, absent evidence to contrary.


Applicant further argues:
“In addition, claim 2 stands rejected under 35 U.S.C. § 103 on the grounds of allegedly being unpatentable over Beeckman and Van den Brink as applied to claim 1 and further in view of U.S. Patent No. 6,559,092 B1 to Dufresne et al. (hereinafter "Dufresne"). Applicant respectfully traverses. In the Office Action, the Examiner proposes the combination of Brink with Dufresne. Yet, this combination is improper as a person having ordinary skill in the art would not look to presulfide the Fischer-Tropsch catalysts disclosed in Brink.
…
A person skilled in the art would not look to combine a reference that teaches presulfiding with Brink as it would be counter to the necessary pretreatment for Fischer-Tropsch catalysts. (See Declaration, 6-7).”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, the ground of rejection for claim 2 was Applicant’s admitted prior art in view of Beeckman, Brink and Dufresne, not Beeckman in view of Brink and Dufresne.

Secondly, the primary reference (i.e., Applicant’s admitted prior art) discloses wherein Fig. 1 shows typical catalyst manufacturing steps, for example for manufacturing hydroprocessing catalysts; hydroprocessing catalysts refer to those used for hydrodesulfurization, hydrodenitrogenation, hydrocracking, hydrodewaxing, hydrogenation, and/or hydrodemetalization (Applicant’s admitted prior art, specification, [05]).

Thirdly, Brink is only used as teaching reference in order to teach to apply a wax coating on the catalyst. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference applicant’s admitted prior art. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Fourthly, Dufresne is analogous art as Dufresne is drawn to hydrotreatment catalysts (i.e., hydroprocessing catalyst), and Dufresne provides proper motivation to combine, namely to endow the catalyst with catalytic performances for all hydrotreatment reactions. Therefore, it is the examiner' s position that it would be obvious to one of ordinary skill in the art to combine applicant’s admitted prior art with Dufresne, in order to endow the catalyst with catalytic performances for all hydrotreatment reactions, absent evidence to contrary.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732